Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 1 of 78 PageID #:
                                  20047




                     EXHIBIT 1
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 2 of 78 PageID #:
                                  20048




                               Exhibit 1
                        filed under seal
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 3 of 78 PageID #:
                                  20049




                     EXHIBIT 2
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 4 of 78 PageID #:
                                  20050
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 5 of 78 PageID #:
                                  20051
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 6 of 78 PageID #:
                                  20052
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 7 of 78 PageID #:
                                  20053
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 8 of 78 PageID #:
                                  20054
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 9 of 78 PageID #:
                                  20055
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 10 of 78 PageID #:
                                   20056
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 11 of 78 PageID #:
                                   20057




                      EXHIBIT 3
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 12 of 78 PageID #:
                                   20058
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 13 of 78 PageID #:
                                   20059
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 14 of 78 PageID #:
                                   20060
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 15 of 78 PageID #:
                                   20061




                      EXHIBIT 4
   Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 16 of 78 PageID #:
                                      20062




July 19, 2021

Honorable Judge Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201


Honorable Judge Garaufis,

I offer my thoughts regarding my first-born daughter who now spends part of her Sundays
with me in Clifton Park, New York. We spend a few hours reacquainting ourselves and
unburdening our hearts and minds. During the week we regularly text each other and she
fills me in with some of what is going on in her life.

I love and support Lauren completely and I offer empathetic comfort for someone who is
hurting emotionally. Lauren has an intellect superior in many ways. I am ever more
impressed by her ability to see the scope of the last 20 years of her life.


                                   At Raniere’s instruction she was told to sever her
relationship with me. He promoted himself as ethical and brilliant and was successful at
manipulating and controlling Lauren and many members of NXIVM to his many demands.

Her time in NXIVM is the only life she has known as she started young, right out of college.
In discussions surrounding her totally immersive experiences in NXIVM, she is able to
recall with startling clarity the many incidents and conversations with Raniere, corporate
executives, board members and the community. Through the legal actions against Raniere,
Lauren learned of bizarre activities he was engaged in that she was not privy to. Raniere
persuaded Lauren she was doing good in the world and often kept her and other members
in classes and events that lasted days and long hours into the early hours of the morning
   Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 17 of 78 PageID #:
                                      20063
                                             -2-

Lauren was raised in a household of healthcare professionals. Ethics and intellectual
pursuits were emphasized. The concept of service to others was a high value, as was
honesty, personal effort and learning. Through her own initiative she excelled
academically. From an early age, and well into high school she was dedicated to the sport
and discipline of gymnastics.

In seeking of new information and doing good in the world she has found a new outlet in
the pet and animal healthcare industry. Lauren has taken the initiative and completed
courses in the field of animal care and handling. She completed animal grooming classes
and impressed her instructors and co-students sufficiently to be quickly hired as a
groomer for domestic pets. She travelled 90 minutes each way to a facility where she
worked long hours to hone her skills while simultaneously studying the next pet health
care specialty. She quickly become the go-to person at work for treatable skin disorders. I
realized that her success deserved recognition and some reward, and I enthusiastically
gifted her the same microscope that I have had since medical school.

Lauren is a gentle and loving person. She is eloquent and sincere. She is able to overcome
her fear of the untried and unknown. She continues to amaze me with her excitement of
new discoveries. We have reacquainting ourselves in our shared lives’ journey.

The NIXVM corporate life required her to travel and grow up in the organization begun
long ago by Raniere. She, and others, worked hard to please Raniere, following his rules,
while he created situations to please himself and kept his desires and actions secret from
Lauren and many around him.

At present, Lauren has more balance in her personal and professional life. She has moved
to a new residence near to me. She is finally free from her NXIVM experiences, emotional
and psychological manipulation and cruelty now reverberating through the local media
and national media. All of this has taken its toll on us and on Lauren’s health. We are
hopeful that this trying ordeal will soon end.

I look forward to Lauren’s sentencing as an opportunity to put all this behind us. My wife,
Sandy, and I will be at the courthouse to support her. We pray that this will have a positive
outcome for Lauren.


Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 18 of 78 PageID #:
                                   20064




                      EXHIBIT 5
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 19 of 78 PageID #:
                                   20065




  November 30, 2020



  Re: The Sentencing of Lauren R Salzman




  Dear Judge Garaufis,



  I,               am writing this letter to you to provide a character reference for Ms. Lauren Salzman
  who I have known for well over 30 years. I am currently a Senior Account Executive in Lexington KY and
  previously served as a Police Officer for 13 years. I am familiar with the pending charges against Lauren
  and would like to provide a personal interpretation on Lauren and her character.

  Lauren Salzman and I have been close friends since middle school. We were very close in high school
  and also attended the same college for a brief period prior to my relocation to South Carolina. I moved
  to South Carolina in 1995 where I attended college and eventually became a Police Officer. Lauren and I
  stayed in close contact during our college years as well as in the beginning stages of Lauren’s career at
  NXVIM (which was known as Executive Success Programs).

  Lauren was recruited by her mother (Nancy Salzman) to work for Executive Success Programs. Lauren
  was very eager to be working closely with and for her mother and set out in her career to help others.
  Helping others was Laurens passion, so naturally this was a very exciting start to her career. As time
  elapsed, Lauren and I lost touch on a consistent basis. When I would come back to NY to visit family, I
  would often reach out to her and we would meet briefly for coffee. This has been the extent of our
  relationship for many years. When I got married in 2016, Lauren attended my small wedding in NY, but
  could not commit her attendance until the day of the event. This background and trajectory of our
  relationship is important as it demonstrates the inability that Lauren had to maintain close relationships
  outside of NXVIM. Throughout the years, this inability to maintain external relationships did not impact
  our friendship severely. Based upon the physical distance that existed, it just seemed to be a normal
  progression. As things became public/in the media with NXVIM in 2017, I learned this was not the case.

  In 2017, the media began to very aggressively cover NXVIM and Keith Raniere. As this unfolded, I
  reached out to Lauren and also visited with her on multiple occasions. As Lauren explained what was
  happening, I realized very quickly that Lauren was also a victim of Keith Raniere. Lauren explained that
  she felt trapped in NXVIM as she was prohibited from working in her field if she ever left. She also felt
  tied to the organization as, if she left she would potentially sever her relationship with her mother.
  Lauren explained that she had been prohibited from having any intimate relationships as it would be
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 20 of 78 PageID #:
                                   20066


  considered a breach to Keith. Lauren also stated that she was not allowed to establish or maintain any
  friendships outside of the organization. As time went on, she explained that she was often “in the dark”
  about key issues within NXVIM. Lauren and I became extremely close during these times as it was
  important for her to establish a support system outside of NXVIM. Lauren was very remorseful about
  things within NXVIM and was adamant that she would testify and tell the story. As an outsider (to
  NXVIM) this was the Lauren that I knew. The girl/woman that wanted to do what is right. I thought this
  to be admirable as I considered her a victim of Keith Raniere. Although terrified, I watched as Lauren
  worked hard to do whatever she could to tell the story despite any personal impact it would have on
  her. THIS is the person that Lauren Salzman is. She has always done the right thing regardless of any
  personal consequence and I watched her do this once she was “out” of NXVIM.

  Lauren and I have remained in close contact for the duration of the NXVIM case. Beyond doing the
  “right” thing by testifying, I’ve watched Lauren work to cope with and move beyond the mental anguish
  that was a result of years of abuse by Keith Raniere. Lauren set out on a mission to establish a new
  career as a dog groomer. Lauren put her all into this new endeavor and has great plans for herself in
  this field moving forward. She is passionate about this new career and has been taking classes to
  specialize in her field. Lauren adopted a dog and takes him with her to work. This new life is what
  Lauren wants. Lauren is focused on living a simple life and moving on with her recovery from years of
  mental torment.

  Lauren Salzman is a selfless human being that is progressing immensely. As I watch her rebound, I am
  extremely proud and hope that this can soon be behind her. Once this can be put in the “past,” it will
  allow Lauren to further recover and thrive in her new, simple, happy life. I believe physical incarceration
  would drastically set Lauren back in her endeavor to continue with her newly established life and
  ongoing healing.



  Respectfully,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 21 of 78 PageID #:
                                   20067




                      EXHIBIT 6
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 22 of 78 PageID #:
                                   20068



  November 25, 2020


  Dear Honorable Judge Garaufis,

  I am writing on behalf of           Lauren in order to help speak to her character and to urge
  leniency in her sentencing.

  I am well aware of the charges presented, though it is still rather difficult for me to wrap my
  mind around the entire case.

  Growing up, I have always looked up to            , I would even say I put her on a pedestal. It is
  hard to summarize all of the beautiful aspects to           . I have always tried to emulate her
  care for people, her intelligence, and her absurd humor. I’ve always been so proud to be
  Lauren’s       in school, amongst our friends, in ESP, and now. She has always been a well-
  respected teacher, and someone many have looked up to. I believe the way she was respected
  amongst so many and sought after for guidance speaks very highly of her as a person.

  I believe she was very badly taken advantage of by a cruel man who wanted to control all
  aspects of her life. He formed a relationship with her straight after she graduated from college
  as a vulnerable, and highly impressionable young girl. Although I saw the pain she was in, I did
  not know what I was looking at and could not have fully understood everything until now.
  Because she was so wanting to do good in the world and for people, and with a mistaken sense
  of loyalty to someone who did not have her best interest in mind, she was led to make some
  mistakes. I think it is very clear in looking at her actions, she was trying to do good and be seen
  as a good person, and a good follower. Unfortunately, that vulnerability was used against her
  with ultimate cruelty.

  Over the past year and a half, I have witnessed a complete transformation in Lauren. Not only
  has she deeply disavowed Mr. Raniere, she has dedicated her time to find a completely new
  career. She has used her time to educate herself, to find employment, and to study. She is using
  her love and care towards animals in the sweetest way. I believe she will make very good
  contributions towards the community of the animal world and her choice do so is truly kind and
  honorable.

  In conclusion, I believe my       Lauren is on an exceedingly solid path towards a respectable,
  quiet life. Thank you for your time and consideration, I hope I have helped give you a clear view
  of the beautiful person my        is.

  Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 23 of 78 PageID #:
                                   20069




                      EXHIBIT 7
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 24 of 78 PageID #:
                                   20070


  Dear Judge Garaufis,

            My name is                       and I am from Clifton Park, NY. I am 44 years old and have
  worked for the past 20 years for NY State Central Register as a supervisor. Additionally, I am an author
  and mental health therapist. I have 30 years’ experience working with at risk youth and families. I am
  writing on behalf of my friend, Lauren Salzman. She was a classmate of mine at Shenendehowa High
  School where we graduated together in 1994. We reconnected in 2014 after our 20-year reunion. Since
  reconnecting, I was slowly made aware of her legal troubles and the path that her life had led her. We
  remained diligent in our friendship despite these difficult life events that she had been a part of. As her
  legal issues unfolded, I was made even more aware of what her role had been, what she had been
  exposed to and her own humiliating experiences. Befriending Lauren through this arduous period, was, I
  admit, difficult at times. Hearing what the media had to say and what rumors had surfaced about this
  “cult” was incomprehensible. When getting together with Lauren and spending time with her; it was
  evident that she was brought in as a naïve and vulnerable young adult with very little life experience.
  Straight out of high school, right into college where she graduated and began her career in NXIVM
  beside her mother and Keith.
             I was admittedly concerned about her thoughts and feelings regarding her life’s work and what
  it meant to her but with time and distance, she was able to start thinking on her own. She was no longer
  forced to consider the thoughts, feelings and beliefs that NXIVM had imparted. It was evident that this
  was the first time she was able to evaluate her actions independently without interruption or counsel.
  Lauren is one of the most genuine people I have had the pleasure of knowing. She is compassionate and
  altruistic at best. She can connect with people instantaneously and makes you feel like you have known
  her for a lifetime. More importantly, she is honest; not only with herself but with others. She is fearless
  in owning her imperfections and being accountable to them. Even through all of this, she continues to
  worry about my thoughts and feeling as opposed to putting her own burdens in the forefront. She
  continues to offer me support, advice or just a strong shoulder to lean on when I need a friend. She
  never asks me to disregard or avoid public opinion or media coverage on this trial. She allows people to
  be genuine, ask questions and express their thoughts. Even with ridicule, she understands and doesn’t
  defend her actions or inactions. She continues to live her truth including the good, the bad and the ugly.
                     I have been a witness to Lauren’s remarkable growth throughout this experience. I have
  watched her desensitize her association with an organization that once defined her and was the
  foundation to which her adulthood was built. An organization that coached her on how to establish
  relationships through practices based on extreme resocialization through intrusive methods and
  coercive persuasion. Her whole life has changed before my eyes. She has started a new life for herself
  of which she is proud of. She continues to make great strides in creating healthy relationships built on
  trust genuineness and transparency. The tremendous strength that Lauren has shown throughout this
  ordeal is nothing short of extraordinary. She went from being ripped of an identity to finding her true
  self. Lauren did not hide from the world; instead unearthed a new passion and aggressively pursued it;
  confirming that she has turned her back on her old life. She went from 20 years of not thinking on her
  own, having to account for every waking moment and being put through torturous conditioning
  techniques to ensure her devotion to relearning everything without the aid of indoctrination.
            I am not deflating the gravity of the role Lauren played in the NXIVM organization. I recognize
  the amount of suffering those affected have experienced; lives that have been destroyed due to her
  actions. With that, I recognize that Lauren was also a victim. A young adult who was released from the
  structure that college provided into the open arms of a trusted yet nefarious man who forever changed
  her life. Lauren will never be able to outrun the label of cult leader and the whispering that will always
  lurk in society when her name is mentioned. Lauren owns this and has shown her dedication to making
  it right. Lauren has openly testified to her role as well as divulging humiliating and shameful events that
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 25 of 78 PageID #:
                                   20071


  she had experienced and made others experience. Lauren continues to walk through hell fire humble
  and transparent.
     I am writing to urge that you please consider how diligently Lauren has worked to change her life and
  make amends. Her willingness to testify in open court to begin her reconciliation to the victims and
  profess her responsibility for the world to see. Your decision in this matter is one that I am sure you do
  not take lightly. I can’t thank you enough for taking the time to consider my opinion and hope you allow
  this woman a second chance at a life- the life that was intended for her.

          Respectfully,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 26 of 78 PageID #:
                                   20072




                      EXHIBIT 8
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 27 of 78 PageID #:
                                   20073


  November 29, 2020

  Honorable Judge Nicholas G. Garaufis
  United States District Judge of the Eastern District of New York
  United States Courthouse
  Room 1326 S
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Dear Judge Garaufis:

  My name is             . I’m currently the lead product manager and senior software engineer for
  a company focused on increasing equality and diversity in professional opportunities in music.
  I’ve known Lauren for over a decade now and I’ve been her                  for three years. I’m
  very well-aware of her situation, as well as how she has handled what has happened over the
  past years.

  As the legal events played out I saw Lauren crumble. At one time in her life she would have
  steadfastly supported Mr. Raniere, yet when she became aware of what Mr. Raniere was
  actually doing and what his intentions were, she went through a devastating recapitulation of the
  prior two decades of her life.

  Through her reassessment of herself and her actions, I’ve seen her take a deep responsibility
  for the resulting pain that she’s caused in others’ lives. Through an incredibly painful journey,
  I’ve seen her come to understand the pain and destruction that her actions have caused people
  and that understanding weighs on her conscience every day.

  Over the past year, she’s begun to rebuild her life with deep humility and an intention to
  contribute positively to her community and her family. At over 40, she has committed to learn a
  new profession and with her new trade, she is starting a business through which she will
  contribute in very positive ways to her community.




  I’ve always found Lauren to be caring and well-intended and she has always acted with peoples’
  best interest at heart. On a personal level, I honestly could not wish for a better, more caring
               . Since my wife and I have been married, I’ve always experienced her to be entirely
  supportive and she’s always held our partnership in the highest regard.

  What Mr. Raniere did to Lauren and others was an unconscionable betrayal of trust. Through
  his deceit and dishonesty with Lauren when she was barely an adult, he took over two decades
  of the prime of her life away from her, and because Lauren has recognized the subsequent
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 28 of 78 PageID #:
                                   20074


  effects she’s had on others’ lives and her own responsibility in that, she continues to experience
  that pain on her conscience every day.

  As you consider Lauren’s sentencing, it’s my hope that you can consider how she has humbly
  taken responsibility for her actions, how she continues to feel the pain she’s caused in others’
  lives, and how she is a humble, positive and valuable member of family and her community.

                                               Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 29 of 78 PageID #:
                                   20075




                      EXHIBIT 9
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 30 of 78 PageID #:
                                   20076




  June 26th, 2021



  Honorable Judge Garaufis:

  It must go on the record that the most important thing in my life is my relationship with God.
  My faith in Him and His ability to allow me to see people for who they are is one of the most
  important gifts He has given to me. To know this is important, so you can better understand my
  relationship with Lauren Salzman.

  Lauren and I became friends shortly after my wife had begun working at the same local pet store
  in Johnstown, New York in the Summer of 2020. I stepped into the friendship knowing who she
  was, much like everyone else across the nation, but had the understanding that she, much like
  any child of God, was much more than what the news outlets reported her to be. In a short
  amount of time, I am whole-heartedly impressed with her commitment to becoming a better
  person--her own person, with her own passions, abilities, and desire to do good.

  I can honestly say that I do not think Lauren has ever been given the choice to be her own
  person, truly. Unfortunately, she was a victim to a life that she could not escape until three years
  ago; straight out of college she was fed lies of what her life would look like if she just followed a
  life that Keith Raniere created for her. In the last three years she has been able to figure out who
  she is and what she wants. In this amount of time she has gone to school (and still desires to
  continue) and has established herself as a professional pet groomer (with a following). She is
  working on a beautiful life, with loving supportive people, and she just wants to right her wrongs
  and start the next chapter in her life.

  It is clear that she has deep remorse about the past, something that haunts her and will haunt her
  for the rest of her life. Coupled with that, I can see the emotional and physical toll this life has
  had on Lauren. But I also see her hope and resilience. I see her excitement about creating a life
  of her very own. I see the hard work she has put into her career and relationships; these
  endeavors are all her own, no one else’s--not Keith’s, not her mother’s, not NXVIM’s.

  As a woman of faith, I truly believe everyone is deserving of a second chance and believe that
  you and God will be just and merciful.

  Thank you, Judge Garaufis, for taking the time to read my letter.

  Respectfully,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 31 of 78 PageID #:
                                   20077




                    EXHIBIT 10
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 32 of 78 PageID #:
                                   20078




         Honorable Judge Garaufis,

         I am writing to you about Lauren Salzman, who is appearing before you in court
  regarding the NXVIM case. My name is                                 , and I am the owner of
               and Lauren Salzman’s present employer. I also am a retired Investigator for Fulton
  County Sheriff’s Office, where I was the investigator for both Children and Adult Sex Offenses.
  I was also a former Domestic Violence Advocate for Fulton and Montgomery Counties.
         Lauren Salzman asked me to write a character reference letter, but the truth is I was
  already planning on writing one before the request. I feel strongly about Lauren Salzman, and
  her future. I am truly hoping to try and make you feel the same way.
         I met Lauren Salzman in September of 2019 where we both attended Grooming School at
                                                      . During the course Lauren was always on
  time and displayed such love, compassion, and devotion to both the animals that she worked on
  and the other students including myself. It was this love and kindness that led me to offering
  Lauren a position within my company. At this time, I had no idea of Lauren’s background with
  NXVIM or charges that she had pled guilty to. Before Lauren accepted the position with my
  company, she sat me down and advised me of her awaiting sentencing for her charges and her
  role in the case. Lauren was incredibly remorseful and took full responsibility for her actions.
  Lauren sobbed as she told me and stated she wanted me to know the entire truth before I hired
  her, and that she did not want to put myself or my company in any way of negative publicity.
  Lauren was worried about myself and my company and she was the one that was going through
  it all. After we spoke, I hired her with no hesitation. Lauren has worked for me since then and I
  can honestly stand before you today and still say that it was one of the best decisions I made for
  my company.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 33 of 78 PageID #:
                                   20079



         I know that Lauren Salzman has committed a terrible crime and should have
  consequences for her actions. However, as a former Sex Offense Investigator and former
  Domestic Violence advocate, I can tell you that after all my conversations with Lauren Salzman
  that she is a true victim as well. Lauren struggles daily with self-confidence and self-esteem due
  to the years of emotional abuse that she endured at the hands of Mr. Raniere.
         Lauren Salzman has made mistakes, which she takes full responsibility for. Lauren is
  incredibly remorseful and is willing to do whatever it takes to make reparations, if possible. But
  for her to do this she needs you to give her an opportunity for a second chance. I understand that
  Lauren broke the law, and I do not believe that she should get off without punishment, however
  due to Ms. Salzman’s abuser being the main driving factor of her criminal activity, the 20 years
  of being under his control, and the fact she is already punishing herself internally more than any
  prison sentence that could be given, I ask that you please show her leniency.
         Lauren is one of the most amazing people I know, and she would truly do anything for
  anyone. She is incredibly hardworking and is dedicating her time to helping animals. She is
  taking educational classes to help train dogs as well as help them with severe skin issues. I am so
  grateful that I met Lauren Salzman she is a true sweetheart and would do anything for anyone.
  She always tries to do whatever she can to brighten some one’s day. Thank you for your
  consideration in this matter and taking the time to read this. If you have any additional questions
  for me or need more information, please do not hesitate to email or call.


  Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 34 of 78 PageID #:
                                   20080




                    EXHIBIT 11
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 35 of 78 PageID #:
                                   20081




   To the honorable Judge Garaufis:
  My name is                       and I am from Fultonville, New York. I have lived in this area
  for the past 45 years along with my husband Michael and our four children. For many years I
  was a stay at home mom. As my children started to become independent, I decided it was time
  for me to follow my dreams and start a career in the animal field. I began working for
             in 2016 as a manager of both the pet hotel and doggy daycare. This is where I had
  the pleasure to meet and work with Lauren Salzman.
  Lauren Salzman is one of the most positive, considerate, and compassionate individuals that I
  know. The moment that Lauren introduced herself, I knew she would be a great friend as well
  as a great collaborator to the team of                   . Although I have several examples
  that show Laurens dedication and compassion to her career and customers, I have one specific
  example that I would like to share. Our day was ending, and it was time for the owners to pick
  up their dogs to go back home. As one dog was leaving, Lauren noticed the dog had irritated
  skin. Lauren being the compassionate and dedicated individual she is, stayed after hours to help
  share information and interventions to improve the dogs skin irritation. Lauren even went out
  of her way and on her own time made a treatment remedy to help improve the dogs skin
  irritation. This is only one example that shows how much Lauren cares about the dogs and
  genuinely wants to help in any way she can.
  Even though I have only known Lauren for some time, this does not stop the strong friendship
  that we gained so naturally. Lauren never fails to bring out the positivity in any stressful
  situation. She constantly is turning negatives into positives and encouraging all of us at
  with her contagious smile and laugh. Lauren elaborated more on her past experiences and
  hardship that are being brought forward in this case. I can tell you without a doubt that this
  information did not change my view nor opinion of her. I still seen Lauren as the bright,
  positive, and caring individual she is.
  Lauren is an extremely hard worker and takes her career very seriously. Lauren is always hoping
  and finding ways to better herself with education to grow her skills and career path. She is
  compassionate and genuinely cares about all the dogs and costumers that enter
         . She goes above and beyond everyday to make other collaborators smile and enjoy their
  day. Her commitment and positivity towards her skill inspires me and encourages me to better
  myself. Lauren and my friendship has grown since the day we meet which I am grateful for.
  Thank you for taking the time to read this. If you have any additional questions for me please
  don’t hesitate to email or call.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 36 of 78 PageID #:
                                   20082




                    EXHIBIT 12
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 37 of 78 PageID #:
                                   20083




     To the Honorable Judge Garaufis:

     My name is             and I am from Amsterdam, New York. I am 19 years old and I
     currently live with my grandparents. I graduated from Mayfield CSD in 2019 and
     earned my high school diploma. In September of 2019 I went to
                       While attending              I had the opportunity to start
     working with Lauren Salzman.

     When I first met Lauren I knew we were going to get along and work well together.
     She is one of the most hardworking, outgoing, compassionate, and warm-hearted
     people I’ve met. We started talking to one another within the first 15 minutes of
     being at              and from there built an amazing friendship.

     Even as a child, I was never a very talkative person. I was quiet and stayed to myself
     through high school, but there was something different with Lauren. After only
     knowing Lauren for a few minutes I just knew that I could trust her with anything,
     despite the age difference.

     Once grooming school was over and we had both graduated from the academy, we
     started working with one another at                . Lauren is an amazing person to
     work with and just be around in general. I know if I have problems with anything
     she’d be the first person by my side. In the year and a half I have known her she has
     done nothing but encourage me and bring out the absolute best in everyone. Even
     on our most stressful days at work, you can find Lauren with a huge warming smile
     on her face, or making jokes with me just to take off some of the stress of our
     everyday lives.

     I often find myself looking back to our days in grooming school and I remember
     other’s mentioning things about Lauren that I didn’t know or even care to know
     about her. None of the things I have seen on the Internet, or just heard about in
     general, fazed me a bit because I got to know Lauren for the amazing person she is
     and no one else’s opinions could ever change mine about her.

     Lauren has been very open about what took place and has spoken extensively about
     her situation with those that have come to her directly instead of speaking behind
     her back or snap chatting about her as some of our work and school mates have
     done. I am proud of Lauren for how she has handled all of this because I think a lot
     of people would have taken easier ways out such as suicide or falling into deep
     depression. I have experienced these things first-hand with people I know.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 38 of 78 PageID #:
                                   20084



     Lauren has chosen to work with animals and focus on helping them and those
     around her every day. I have experienced her to be caring and kind to the dogs and
     cats we work with even when they have bitten, scratched or injured her. I have
     learned a lot from her about being patient and loving even when I feel frustrated.
     Lauren has changed my life and I am forever grateful for being able to have such a
     wonderful person to work with and call one of my best friends.

     Thank you for taking the time out of your busy schedule to read this. If you have any
     further questions please feel free to contact me.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 39 of 78 PageID #:
                                   20085




                    EXHIBIT 13
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 40 of 78 PageID #:
                                   20086




         To the honorable Judge Garaufis:



         My name is                     and I am originally from Fonda, New York. I am 23 years

  old and I live on an Army base in Fort Riley, Kansas with my husband who is an active duty

  soldier. I went to SUNY Delhi where I completed my education to become a certified Veterinary

  Technician. While on the job, I was able to get into dog grooming and I loved it. It was when I

  started working in this field that I had the pleasure of meeting Lauren Salzman.

         From the moment I met Lauren I knew immediately that she was a genuine and

  compassionate person. She introduced herself to me right away when we began working

  together, and did so with a warm smile on her face. It was the type of cordiality that made me

  feel at ease, as though I had known her forever. I often worked by myself in the salon, and would

  be up to my neck in clients. Although I love my profession, this caused me a great amount of

  stress. From the first day we worked together Lauren would always do anything in her power to

  help me. She frequently talked with me, and it was this warm comradery that made my days

  better. It didn’t matter what she was busy doing, she wouldn’t hesitate to drop whatever it was to

  lend me a helping hand. I truly believe this selflessness is a quality that very few people have.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 41 of 78 PageID #:
                                   20087



  She has always been so kind to me and the people around her, no matter how long she had

  known them for.

         Lauren and I grew very close in no time at all. Every morning she would stop to buy me a

  coffee before work, even with her hour long commute. She has always been so thoughtful with

  no expectation of recognition or reward. Even though she and I would work long hours 6 days a

  week, she was always her happy and bubbly self. Every day that we worked together she would

  make sure I was doing okay even if she was struggling. It was during this time together that she

  elaborated more on her past experiences and hardships that are being brought forward in this

  case. Her authenticity was so clear to me, that this new information did not in any way change

  my view or opinion of her.

         Lauren is the most genuine person I know and she would truly do anything for anyone.

  She is incredibly hardworking and dedicated to her craft. She is constantly seeking out education

  and honing her skills, taking different classes to improve her knowledge. I will always admire

  her work ethic, and it is the kind of dedication I strive to have in my own profession to this day.

  Even though I live in Kansas now Lauren makes it a point to talk to me regularly because that is

  the kind-hearted person she so naturally is. Her friendship is something I will always cherish.

  Thank you for your consideration in this matter, and taking the time to read this. If you have any

  additional questions for me or need more information please don’t hesitate to email or call.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 42 of 78 PageID #:
                                   20088




                    EXHIBIT 14
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 43 of 78 PageID #:
                                   20089




     July 19, 2021

     To the Honorable Judge Garaufis,

     My name is                      and I am from Johnstown, New York. I am an
     employee at                                            based out of Ballston Spa,
     New York. But before that, I had the pleasure of working in the same establishment
     as Lauren Salzman.

     During our time working together at                                  , our tasks were
     very different. I worked outside maintaining the yard and Lauren groomed
     dogs. Although our daily work was different, I always knew when Lauren was, or
     wasn’t there based entirely on the overall morale and mood of the employees that
     worked closest with her. Lauren was a bright light in a place that needed it and we
     all grew to love her very much.

      Lauren‘s dedication to her work is second to none, but that’s not even close to her
     best quality. The constant, deep love that she displays when it comes to her family,
     friends, and animals is admirable to say the least. Even in the midst of
     overwhelming stress, regret, and sadness, her love and compassion has never
     wavered.

      I have only known Lauren for a few years, but I am confident she will be in my life
     forever. Her friendship alone has helped me more in my personal life than I could
     ever put into words. The conversations and advice are something I will cherish
     forever. I pray that we continue our friendship from the comfort of our homes,
     surrounded by our loved ones, learning from past mistakes and tragedies to build a
     beautiful life.

     I am very thankful you took the time to read my words. Please refer to the
     information I left on top if you have any questions for me at all.

     Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 44 of 78 PageID #:
                                   20090




                    EXHIBIT 15
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 45 of 78 PageID #:
                                   20091




  Dear Judge Garaufis:

  My name is                 and I currently reside in Amsterdam, New York with my husband            .
  Together, we are the managing partners of                  , a technology company in which we primarily
  serve non for-profit organizations in the Capitol region.

  I was first introduced to Lauren about a year ago at           , where Lauren is employed as a
  professional pet groomer, upon picking up my two French Bulldogs from grooming services. Lauren
  kindly approached me with some suggestions for skin allergy issues I had been having with both dogs. I
  was immediately impressed with her knowledge on such issues and suggestions for treatment. It was
  apparent Lauren took great pride in her profession. We exchanged phone numbers that day and soon
  began chatting often about dogs, life and everything in between! Lauren and I cliqued right away, as we
  had many things in common and I knew we were “kindred spirits.” Through our conversations it had
  grown apparent to me that Lauren had recently gone through a tough time and was starting her life
  over, although I was unaware of specifics at this point.

  One evening after chatting with Lauren, my growing curiosity got the best of me and I found myself
  googling her name and BAM! Shocked was an understatement. I had vaguely heard of the NXIVM
  organization over the years and had often heard the name Keith Raniere on the evening news, but aside
  from that I had no knowledge of the situation. I then drowned myself in reading page after page of
  articles online trying to get a better understanding. I wanted to know more, I needed to know more as I
  was opening myself up to Lauren and we were quickly building a true friendship.

  After researching the basis and teachings of how and why NXIVM was started I questioned how
  someone so well versed in “controlling” your emotions and mind could fall victim to such practices that
  later took place within the organization. I questioned what her true motives were for our developing
  friendship. Had she truly regretted her choices or was she still secretly harboring these practices and
  had ulterior motives for our blooming friendship. Was she really the monster and not the victim these
  articles portrayed her as?

  At that point, I took a deep breathe and a step back. I quickly remined myself that you never truly know
  what someone else has gone through unless you lived through such a situation yourself. I also thought
  of my what I refer to as my “past life.” Throughout my twenties I was in very mentally and physically
  abusive relationship with my ex-husband. I quickly remembered that upon entering that relationship it
  was never something that I thought would happen to me, let alone put up with and stay for as long as I
  did! The extreme abuse didn’t just start one particular day, it started slowly and built and built until I
  didn’t even know who I was. I knew it was wrong but the control and manipulation was so much
  stronger than anything I can ever explain. At that point it cliqued, essentially Lauren’s situation was not
  much different than mine! How could I judge her situation having put myself through the same thing,
  under the control of a narcissistic, sociopath! I then confessed to Lauren I had snooped and was aware
  of her situation. She was relieved and grateful that I still wanted to talk. Lauren was incredibly open and
  answered any and all questions I had regarding the organization. It became very apparent to me that
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 46 of 78 PageID #:
                                   20092


  she joined NXIVM because she truly wanted to help people be the best version of themselves and to
  make this world a better place. And at some point, similar to my own situation, very slowly things took a
  very wrong turn.

  I truly believe, if given the opportunity Lauren will be extremely successful in whatever her next
  endeavor in life is, whether it be professional grooming or something completely different! She’s
  extremely bright and intelligent. She’s the most positive, upbeat person I know. I’m truly in awe of how
  Lauren is able to get through each day living with the deep burden of guilt and regret over the choices
  and decisions she has made in her past and to be the kind, motivated and supportive person she is. I
  wish I could be half the person she is. Lauren is truly an inspiration to me and I can’t wait to watch her
  thrive in her next journey through life! She truly has the gift to change this world and make it a better
  place. I consider myself very lucky to have such a loving, kind and supportive friend and am forever
  grateful for our paths crossing!

  I hope this letter gives you a better insight of the amazing person Lauren truly is. Thank you for your
  time and please do not hesitate to contact me with any additional concerns or questions.

  Thank you,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 47 of 78 PageID #:
                                   20093




                    EXHIBIT 16
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 48 of 78 PageID #:
                                   20094



  The Honorable Judge Nicholas Garaufis
  Federal District Court Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201

  May 28, 2021

  Re: Lauren Salzman

  Dear Honorable Judge Garaufis,

  My name is                     and I grew up in the Albany area. I attended the University at
  Albany and then moved to the Boston area, for a job, two years ago. My family still lives in the
  Albany area so I visit often. When I visited my mother several months ago, I was on a hunt to
  find a dog groomer for our dog, Gracie. Finding a dog groomer is challenging in general, even
  more so in a pandemic. There are long waits, and most groomers work in spaces where there are
  lots of other animals around. I searched online and found a one-on-one pet grooming and skin &
  coat therapy service in Clifton Park. I reached out to the animal wellness business and Lauren
  immediately got back to me to schedule an appointment. I went two weeks later to Lauren’s
  home with Gracie. I was greeted by Lauren and we sat down and she explained the dog
  grooming process, so I knew what to expect. She took time to text me updates after I dropped
  Gracie off. Lauren was very gentle, patient, and loving with Gracie. When I picked her up,
  Lauren gave me a bag of homemade products for Gracie’s specific skin condition, and explained
  the condition and treatment thoroughly. She went above and beyond in the whole process. I have
  since brought Gracie back to Lauren for more treatments, as I am seeing a major improvement in
  her skin condition. Lauren has an in-home business with a dedicated room that includes a dog
  grooming table and professional stainless steel bathtub with a ramp. Lauren’s heart has been
  dedicated to helping animals. It shows. I referred my best friend to Lauren, who has been to
  many groomers, and we both agree that we will always go to Lauren for the grooming needs of
  our fur family. Lauren is very educated in the dog grooming world, and most recently enrolled
  herself in an Animal Aesthetician course, as she is advancing her career. She is a highly valued
  pet groomer and I am so grateful I met her.

  After the first time I met Lauren, we started a friendship. Lauren was very honest with me about
  the situation she was in, and I expressed I am comfortable being her friend and am supportive as
  she is moving forward and doing everything in her power to be a better person, and learn, and
  grow from the experience the past few decades. We talk almost every day now. Lauren is now a
  close friend, always checking in to see how I am doing. I believe being surrounded by animals
  has been incredibly therapeutic for her, and will continue to be. You don’t often meet people
  who are as kind, loving, gentle, and compassionate as she is.

  At this time, I truly believe that Lauren deserves a chance to continue working, taking classes,
  and helping animals, as a custodial sentence could compromise that. She is actively working on
  herself; starting an entirely new life, and going to therapy. I am very proud of her.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 49 of 78 PageID #:
                                   20095



  Your Honor, I am writing this character letter for Lauren Salzman, to get the message across that
  Lauren is truly a wonderful human being, who is highly valued, and a productive member of
  society. Please feel free to call or email me at any time if you’d like to talk. I can be reached at
                                               .

  Thank you for taking the time out of your day to read this letter.


  Sincerely,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 50 of 78 PageID #:
                                   20096




                    EXHIBIT 17
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 51 of 78 PageID #:
                                   20097




     November 21, 2020




     Honorable Judge Nicholas G. Garaufis
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza
     Brooklyn, NY 11201


     Honorable Judge Garaufis,

     I am writing to you concerning Lauren Salzman and her impending case. My
     name is               and I have owned and operated the
                                      for over 20 years.

     Lauren started to work for me in March 2021. Since that time, I have had the
     opportunity to get to know her on both a professional and personal level.
     Professionally, Lauren is a wonderful employee. She is always punctual and
     committed to seeing the job through. Her attentiveness to every animal that
     comes into the                 is authentic and sincere. Lauren is eager to
     improve her skills and knowledge of the industry. She works well with the other
     staff members. She is polite, kind and always willing to help.

     Lauren has brought her knowledge of skin and coat care to my business. She
     has helped both my staff and I gain a better understanding of it. She has brought
     her own products at her own expense just to help animals in need.

     On a personal level, Lauren has shown nothing but integrity. Lauren has been
     extremely honest with me about her history. She has shown remorse and regrets
     her involvement with NXIVM. She has proven to make and sustain organic
     relationships. She goes out of her way to help others with no expectation of
     personal gain. She took the time to help my daughter write her graduation
     speech. She is someone I would call a friend. She is a kind, compassionate,
     caring, honest and thoughtful person.

     The growth I have seen in Lauren over the last five months has been amazing. I
     do not feel that it would be the best decision to take her out of the current
     environment she is finally thriving in. Lauren is learning very important lessons in
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 52 of 78 PageID #:
                                   20098



     life and finally being true to herself and her own wants and needs. Lauren has
     expressed how remorseful she is, and I truly believe her.

     I thank you for your consideration in this matter and for taking the time to read
     this letter. If you have any questions or concerns, please do not hesitate to call or
     email.

     Thank you,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 53 of 78 PageID #:
                                   20099




                    EXHIBIT 18
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 54 of 78 PageID #:
                                   20100




     July 12, 2021

     Dear Judge Garaufis,

     My name is                    and I am a pet groomer at                                    where
     I have worked for 8 years under my Boss,             . I am writing to you as a character
     reference for Lauren Salzman, who I met in March of 2021. Lauren was referred to us last winter
     when we were overbooked and in need of extra staff support. Several local grooming shops shut
     down in our area and our schedule has been booked solid months in advance with full wait lists.
     Lauren was looking to further educate herself and build her skills in the grooming world and
     came to work with us.

     Before she was even hired, Lauren informed us of her circumstances surrounding her
     involvement with NXIVM and her legal case, and made us aware that she would eventually go
     for sentencing. She was concerned for how this could affect us. She has been open about
     everything and answered all our questions. None of this has changed the way I have viewed
     Lauren. She came with good references and it is clear why.

     When Lauren joined our team she fit right in. Lauren is a very devoted and hard worker. She
     listens and follows directions well. I believe that Lauren’s work with animals has helped her
     during a very difficult time as she has come to terms with her mistakes and worked hard to
     move forward. She cares about the animals she works with and is especially good at working
     with animals that are afraid and sometimes aggressive. Lauren has become a valuable member
     of

     Over the few months I have known Lauren I have grown to enjoy her friendship. She is always
     willing to listen and share in my excitement about things going on in my life. I could not be
     happier call to call her my friend. I look forward to continuing to work alongside side her now,
     and in the future. I also look forward to seeing her grow in her grooming skills. We work in an
     industry where good groomers are hard to come by. Lauren’s desire to educate herself is
     admirable. She has asked me to teach her to groom cat as well as dogs. Grooming cats is no easy
     task, but I enjoy doing it and teaching it, and look forward to sharing it with her.

     Thank you for taking time to read this letter. Lauren is a wonderful caring woman who has
     turned her life around and created a whole new life for herself. I believe in her ability to move
     forward from here and will support her in any way I can.

     Please feel free to contact me with any questions.

     Thank you
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 55 of 78 PageID #:
                                   20101




                    EXHIBIT 19
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 56 of 78 PageID #:
                                   20102


The Honorable Judge Garaufis
Eastern District of New York
United States Courthouse
Room 1426 S
225 Cadman Plaza East
Brooklyn, NY 11201
November 29, 2020


Dear Judge Garaufis,

It is my pleasure to write this reference letter for my                Lauren because I can honestly speak of her
personality, skills, experiences, and ability to be reflective and transition positively into a new phase in her life.

I speak not only as                       , for more than 30 years, but also as an experienced and skilled
professional who has served at high-level posts in both the Federal and NY State government. For the Federal
government, I was required to go through a thorough FBI security clearance. I also spent years determining
probable cause/no probable cases in NYS and Federally, and later supervised and taught investigators how to
arrive at honest findings in their investigations that could hold up, if necessary, in court.

Over the last year, I have had regular contact with Lauren and she has spoken honestly about the past
experiences, how they hurt her (and others) and, also how she has come to understand the pain she
experienced and how she was manipulated. Lauren started in this organization straight out of college and
without world experience she was (as many others were) carefully manipulated.

Over the past two years, she has been diligent in working                                      and continues to
create a new life and reputation for herself. Lauren has always had the drive to excel at what she does. We have
the joy of having her visit with us weekly on Sundays and we see her great energy and enthusiasm for the new
pursuits she has in “dog husbandry.” Lauren’s patience and compassion come across as she spends time
grooming dogs and she regularly sends us photos of the “clients” and tells us of their personalities. She takes an
interest in the dogs and has many repeat customers. She also brings her drive to her studying to be a dog trainer
and a dog esthetician, looking to find issues with pets' skin.

Lauren's commitment to learning impresses me. She has created a new life plan to work with dogs and
successfully completed her grooming certification and her dog training certification. She also is committed to
her personal growth. During her dog grooming course, she successfully collaborated with another student which
resulted in her getting employed in a dog grooming facility.

Lauren is intelligent, creative, and charismatic. I trust she will excel in this new phase. As such, I give her my
highest recommendation for her new endeavors.                          will strive to help her in all her future pursuits.

Please do not hesitate to contact me for any further information.

Respectfully,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 57 of 78 PageID #:
                                   20103




                    EXHIBIT 20
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 58 of 78 PageID #:
                                   20104




  July 10, 2021
  The Honorable Judge Garaufis
  Federal District Court Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201


  To the Honorable Judge Garaufis,
  My name is                    and I am writing to give a personal character reference for Lauren
  Salzman. I have known Lauren for over thirty years. Our friendship dates back to junior high
  school. I am now an educator in the same school district and a part of the same community in
  which we grew up. To be honest, there are people who question my support of Lauren. It is in
  knowing Lauren before, during and after nxivm that I can wholeheartedly support and advocate
  for her. I know Lauren to be compassionate, caring and a person of integrity. Lauren is a
  selfless person who would be the first in line to support another even before herself.
  Lauren and I were close throughout school and again after college. It was at this time that she
  met Keith Raniere through her mother Nancy. Lauren described with excitement the great work
  that they were accomplishing in helping others through the Executive Success programs.
  Lauren and I drifted during the years in which she was involved in Executive Success and
  nxivm. On the few occasions we did get together during that time, Lauren was always
  enthusiastic about projects and helping others. In the beginning as Executive Success programs
  I have knowledge of people who did find the programs helpful in guiding their success in career
  and relationships. As the program evolved, I began to question Lauren’s dedication to the
  program and to Keith Raniere as it seemed heavily guarded, secretive and it was clear outside
  relationships were discouraged and caused strain. While I had no knowledge of the inner
  workings of the group, it was clear how much value Lauren placed upon Keith. It was evident
  that she and countless others of his following regarded this man to the extent of a messiah-like
  individual. With the power he had over her, she was unable to see the horrifying, detrimental
  side of Keith and the greed and hunger for power that shifted the focus of the programs. Her
  beliefs and conversations continued to center around helping and elevating others.
  Since the fall of nxivm, Lauren and I have reconnected. I have seen first-hand the ways in which
  she has come to understand the true workings of Keith Raniere and the prison-like hold he held
  over her. It has become clear to her the ways in which he manipulated her and other members
  to be unaware of workings within different sectors of the group and ways in which he pitted
  members against one another in competition to upraise himself in achieving his vanguard, god-
  like status and following from all. I have seen her remorse and regrowth in taking accountability
  for her involvement and misgivings. Lauren has worked incredibly hard at rebuilding herself
  emotionally, socially and occupationally. She has reconnected with friends and family. She has
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 59 of 78 PageID #:
                                   20105


  worked diligently and poured countless hours and resources into building a successful career in
  dog grooming. I have had the opportunity to bring my dog to her. I was impressed by her hard
  work, knowledge and excellence in this field. She made my anxious rescue dog feel at ease,
  used healthy, natural products and provided a spa like feel with amazing results. She is building
  and rebuilding healthy relationships and reconnecting with the community in meaningful and
  positive ways.
  It is for these reasons I continue to support Lauren and advocate for her to have the opportunity
  to continue to rebuild her life and positive impact in our community after having much of her
  adult life stolen and manipulated by Keith Raniere.


  Respectfully,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 60 of 78 PageID #:
                                   20106




                    EXHIBIT 21
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 61 of 78 PageID #:
                                   20107




  December 2, 2020


  To the Honorable Judge Nicholas Garaufis
  Federal District Court Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Re: Lauren Salzman federal sentencing

  Dear Honorable Judge Garaufis,


  My name is              . I am a resident of NY State and own and operate a successful interior design
  firm in NYC. My company has completed projects across the globe, and I have been recognized with
  many awards and distinctions over the years. In addition, I sit on the Board of Directors of two nonprofit
  foundations that are based in the U.S. and do important work in the areas of childhood education and
  animal rescue and rights.

  I am writing this letter in support of my friend, Lauren Salzman.

  I first met Lauren almost 20 years ago, when she was approximately 26 years old. I was hired as a
  consultant by Executive Success Programs to assist them on brand strategy and architectural design for
  a number of projects. To better understand the company, I was asked to participate in a sixteen-day
  intensive in which Lauren was the head trainer. I was enchanted by her skill, poise, intelligence, and
  passion for helping people. She struck me as wise beyond her years, with a drive and passion which I
  admired.

  Over the past two decades I became good friends with her and her family. I have watched her grow
  from a collage graduate to a compassionate adult who constantly strives to grow herself, so that she can
  have a more positive effect on others.

  There were many times over the years where I personally struggled with issues, and I have always found
  Lauren to be a consistent and cherished resource for me. She has been a coach, a friend and a
  cheerleader.

  I was encouraged by Lauren and others at ESP to start my own design firm and use the tools I developed
  to grow a successful career. I have done just that, and my success has not only allowed me to provide a
  comfortable life for myself, but also provide employment for dozens people as well as give back through
  the charitable efforts I am able to support. I am very thankful to Lauren for helping me achieve these
  goals. I know that without her coaching and friendship I probably would have not been as successful.

  More recently (over the past two years) I had the opportunity to spend some time with Lauren as she
  was preparing to testify at the trial of Keith Raniere. Occasionally she stayed in my NYC apartment
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 62 of 78 PageID #:
                                   20108


  during this period, and I believe I have a unique perspective by witnessing how she was processing what
  had happened to her over the years.

  It was heartbreaking to understand her experience with Keith and better comprehend the psychological
  manipulation that gradually evolved over time. It has been a long and difficult process for her to unwind
  and “pull apart” the level of deception and damage that occurred. I have watched her struggle with
  reconciling her high value of doing good against some of the actions that occurred, actions that were not
  aligned with these values.

  Keith created a culture of manipulation that started at the top and affected everyone in the
  organization, creating a community of victims. It is my opinion that her actions were always driven by a
  desire to help people, never intended to hurt. However, the twisting of truth and meaning created a
  confusion that affected the choices that she and others made. I am so impressed with Lauren’s current
  path to better understand what happened, to reconcile how she participated, and to strive to build a
  new life in which she can positively contribute to our world, which has been always her intention.

  I am so very proud of the level of responsibility she has taken.

  I have the great privilege of encountering many people in my professional and personal life. I can say
  with great conviction that few would have the strength to do what Lauren Salzman was able to do in the
  public eye, with great risk to herself, her future, and her family. To do what was “right”. I am very proud
  to know Lauren and call her my friend.




                                     43-40 34th Street-Long Island City, NY-11101
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 63 of 78 PageID #:
                                   20109




                    EXHIBIT 22
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 64 of 78 PageID #:
                                   20110




                                          January 26, 2021


  The Honorable Judge Nicholas Garaufis
  Federal District Court Judge
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Re: Lauren Salzman federal sentencing

  Dear Honorable Judge Garaufis,

  This letter is written to tell you about my experience of Lauren Salzman and why I believe,
  based upon that experience, a sentence including incarceration would be inconsistent with fair-
  ness, justice, or required to uphold societal values and protect the public.

  First, I feel it’s important to tell you a little about myself and my association with NXIVM so you
  know something about the person providing this character letter. I am a 66 year old woman who
  has known Nancy and Lauren Salzman since 2002. Born and raised in Anchorage, Alaska, I
  spent twenty-five years practicing law as a criminal defense attorney in Alaska, first as a state
  public defender, then as a federal defender and then as the owner of my own law practice. My
  practice was devoted to representing individuals charged with serious felony offenses through-
  out the state. I was considered one of the most effective defense attorneys in the state.

  After 25 years of practicing criminal defense, I closed my private law practice, pursued personal
  interests, and then in 2009 went to work for the Alaska Department of Corrections. Initially, I
  was the Commissioner's Special Assistant and then 8 months later promoted to Deputy Com-
  missioner. My primary responsibilities were to implement reformative programs in state prisons
  and jails and improve prisoner reentry outcomes as the state was receiving a very poor return
  on the incarceration dollars spent given its very high recidivism rate.

  From 2003 to approximately 2007, I attended a number of Executive Success Programs (ESP).
  Being very favorably impressed with the curriculum, I saw how it helped me in significant life
  changing ways. As a result, I decided to pursue the "stripe path" and became a coach. In addi-
  tion to these activities, I also performed legal services for NXIVM. My primary responsibility was
  to oversee the work being perform by New York City law firm Proskauer and Rose. I reported to
  Kristin Keeffe who was NXIVM's legal strategist. She in turn reported to Keith Raniere. While
  working in this capacity, it soon became clear to me that Mr Raniere was not interested in my
  legal advice, and I became increasingly uncomfortable with the ethics of the legal strategies he
  and Ms. Keeffe pursued. Consequently, I quit working for the organization, stopped attending
  intensives and working the stripe path. I continued to maintain intermittent contact with Nancy
  Salzman whom I admired greatly.

  From late April 2019 to the present, I have been in close contact with both Nancy and Lauren
  Salzman and consider myself a family friend. In April 2020, I flew from Alaska to Clifton Park,
  NY to spend time with them both.
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 65 of 78 PageID #:
                                   20111




  When I first met Lauren in 2003, she impressed me greatly with her intelligence, kindness and
  genuine interest in her ESP students. I, of course, had no idea about her intimate relationship
  with Keith Raniere. I learned these details later when I started to spend a great of time with Lau-
  ren on the phone and some time in person. Since the spring of 2019, I have witnessed Lauren
  examine her relationship with Keith, fully comprehend and take responsibility for how her love
  for and allegiance to him caused her to hurt others and herself. I have also witnessed her move
  through many stages of profound grief for the inadvertent harm she has caused and for her loss
  of so many of her best years to a conman who in the end cared only for himself and repeatedly
  lied to her with the ultimate false promise of having his baby to keep her entangled in his web.

  It is also significant to witness how Lauren completely walked away from her entire NXIVM life.
  She has made new friends, gone to college, dog grooming and dog behavioral school, loving
  every moment realizing what she is able to accomplish without being under Raniere's thumb. I
  do not believe that Lauren will continue in a position as a minimum-wage earner. Instead, I be-
  lieve she has the passion, tenacity and dedication to own and operate an Animal Wellness sa-
  lon focusing on dog grooming and treating coat disorders. Lauren has done everything humanly
  possible to show her sincere remorse by exposing herself via her testimony against Raniere,
  disavowing her former life and doing all that she can to start a new and completely different life.

  During my career as a criminal defense attorney and then as deputy commissioner for the de-
  partment of corrections, I learned that true reform comes when an offender honestly and fully
  accepts responsibility for his/her actions, accepts the consequences of his/her behavior without
  victimhood and makes amends. I believe Lauren has done all three to best of her ability given
  her current bail conditions.

  Your Honor is better aware of the Federal Sentencing Criteria than I. I humbly suggest, how-
  ever, that neither community condemnation, reaffirmation of societal norms nor the protection of
  society requires Lauren to serve prison time. Maybe prison time would be appropriate had Lau-
  ren been a cunning collaborator with Mr. Raniere. Instead, at the age of 21, Lauren fell under
  his subtle and ever-growing control until she could no longer think for herself and see the
  strange course her life had taken. Today, however, see who Lauren really is and what she is ca-
  pable of being and doing when freed from Mr. Raniere's pervasive control over every aspect of
  her life.

  I also ask you to please consider the fact that in this case it is very difficult to distinguish be-
  tween the victim and the perpetrator. As Moira Penza stated in the tv series, Seduced, Inside
  the Nxivm Cult, "In these sorts of cases, we often see the line between victim and victimizer is
  not quite clear and that was true with DOS". Many of the uncharged witnesses who testified for
  the government and other uncharged DOS members were just as culpable or more so than the
  female defendants charged in this prosecution. The prosecutors have ultimate charging author-
  ity. I respectfully suggest that their decision making process in deciding who and who not to
  charge seems arbitrary at best or self-serving at worst.

  Thank you for any time and consideration you may give my comments.

  Most respectfully yours,
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 66 of 78 PageID #:
                                   20112




                    EXHIBIT 23
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 67 of 78 PageID #:
                                   20113



                                       December 3, 2020 




  The Honorable Judge Nicholas Garaufis 

  Federal District Court Judge 

  United States Courthouse 

  225 Cadman Plaza East 

  Brooklyn, NY 11201 


  Re: Lauren Salzman Federal Sentencing 


  To the Honorable Judge Garaufis, 


  My name is            . I am a business woman from Anchorage, Alaska. I attended a
  number of ESP/NXIVM trainings and found them to be extraordinarily helpful to push
  me through old behavior patterns that no longer served me well. 


  I first met Lauren in 2002, soon after she graduated from college. At the time she was a
  young, dynamic woman who worked for Executive Success as a lead trainer for their
  programs. She was and remains a charismatic and very hard working woman. I was
  impressed by her on all levels, having started my own business at age 19 (fifty years
  ago).

   

  In the last two years I have spent many hours talking with Lauren. My deepest conver-
  sations happened between 2018 and 2020. I even went to New York to visit Lauren and
  her mother, Nancy. During the time I have spent with Lauren, I have witnessed her
  struggle to understand the extent to which her life was completely captured by Keith
  Raniere's manipulative and abusive behavior. I witnessed her struggle with the loss of
  close friends, her career, her freedom, and most importantly the loss of confidence in her
  own judgement and autonomy. Amazingly, she has walked through this dark period of
  soul searching to come out on the other side ready to begin her life anew. So many peo-
  ple do not have the capacity to do this. Lauren has taken college psychology courses to
  better understand what happened to her; embarked on a new career she now enjoys;
  and has plans to open her own business — dog grooming, training and boarding.  


  Lauren is deeply remorseful about her participation in DOS and how DOS harmed oth-
  ers, as she testified under oath against the man she once love and revered, exposing
  herself in the most intimate and embarrassing ways in order to help make amends for
  her conduct. She was one of last recruits to join DOS and her participation was not near-
  ly as long and involved as other women who are now perceived as victims. In our con-
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 68 of 78 PageID #:
                                   20114



  versations Lauren has often expressed her remorse by discussing the impact of her par-
  ticipation on all of the people who relied on ESP and NXIVM programs for self-im-
  provement. Her loyalty to her students and her family was intense, and her betrayal of
  their ideals by involving herself in DOS has effected her emotionally, psychologically
  and physically.


  Lauren has lost her career, her child bearing years, her friends, her peace of mind, her
  reputation and possibly her liberty because she chose to follow a manipulative conman
  she loved and who she came to believe whole-heartedly was her path. She now deeply
  knows he is a fraud who deceived and manipulated not only her but her family and
  countless others. Lauren still does not sleep well or eat well, but she moves forward
  with diligence, determination and on her own. She uses the same drive and effort that
  she put into her coaching and mentoring as lead trainer, but this time autonomously
  and without needing Keith Raniere's approval.


  Incarceration is intended to protect society from offenders, as well as to deter offenders
  and others from committing crime; to help restore community norms; to ensure justice,
  social safety and stability; and for rehabilitation and life-redirection. In Lauren's case, I
  strongly suggest that these goals have already been met. 


  She has been under house arrest since 2017. Only recently has she been able to go to
  work as a dog groomer. Lauren has embraced this minimum wage job, which requires a
  two-hour daily commute, with enthusiasm, an utter lack of pretense, and realistic hope
  for a future she can build for herself. She is penitent. She has repaired her relationships
  within her family. And, most importantly, she is repairing and rehabilitating herself. 


  To send her to prison for being the victim of a stunningly adept conman will send her
  tail-spinning backwards. Given the entirety of the facts of this case, it's hard to conceive
  that reaffirmation of societal norms and justice require this grave outcome. 




  Respectfully, 

Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 69 of 78 PageID #:
                                   20115




                    EXHIBIT 24
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 70 of 78 PageID #:
                                   20116

 Dear Judge Garaufis

 I want to express this letter as a character reference for Lauren Salzman.

 I have known Lauren for more than 15 years. And in this time, I have known her to be nothing but
 genuine, caring, kind and honest. In fact, she has been a true friend to me on more occasions than I can
 count.

 When I first met Lauren I was struck by how happy she seemed to be. Always smiling and holding out
 her arms for a hug or a warm embrace. I didn’t know her very long before I realised that she was
 genuinely one of the most wonderful people I’d ever met.

 One day I brought my children to an outdoor party where we both were guests. Lauren instantly made
 a beeline for them and started to play with them, riding around on the ground pretending to be a seaside
 donkey and offering them rides on her back. She spent the day bonding with the two boys, aged two
 and three respectively, and by the end of the party they were clambering into her lap and covering her
 face with kisses. She had no need to do this. There were many people at the party, and Lauren’s time
 could’ve been spent with any of the people there. Yet, she chose to spend most of her time with the
 children of the guests. To me, this says an enormous amount about a person’s character.

 Lauren connects instantly with everyone she meets. She has a genuine love of people, a natural rapport
 with strangers and would go out of her way to help anyone in need. Even though we live on opposite
 sides of the Atlantic, she would often send me funny memes, check in with me and send me cards and
 well wishes on special occasions.

 The last 2 years have been hard on Lauren. It is apparent to me, that she fully accepts responsibility for
 all her actions and wants nothing more than to move forward into the next stage of her life with a
 deeper knowledge of self and a greater awareness of her responsibility and place in the world.

 I have watched her struggle, cry, be happy and then sink into a deep despair, before regaining her
 composure and continuing her work to become a better human. In fact, that’s all I’ve ever known
 Lauren to do. Work tirelessly on becoming a better human. At her core and at the essence of who she
 is, is a desire to make the world a better place to live.

 At the end of the day, I can only tell you what I see. And that is a woman who has a burning desire to
 put right the wrongs, to rebuild her life and to do as much good in the world as she possibly can. Her
 work with animals, and how hard she has studied to become a successful dog groomer, despite the
 adversity that is now present in her life, is testament to the fact that she is determined to make good in
 this world.

 Lauren Salzman truly is one of the good ones. She is kind, honest, straight and true. I have never
 known her to be any other way, and have witnessed her exhibit these traits consistently in the 15 years
 of close friendship I have enjoyed with her. These words are spoken from the heart. Anyone who
 connects with children and animals in the pure and genuine way she does, has nothing but a heart of
 gold.

 I hope this letter will give you an understanding of Lauren that you possibly did not have before. Her
 work over the last 2 years to try to build another life, to retrain in another profession and her continuing
 desire to be the best she can be, is inspiring to me in many ways. I would place her as someone to look
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 71 of 78 PageID #:
                                   20117

 up to in the world. Someone I could aspire to be more like. Someone I would have no hesitation in
 leaving my children with. The kind of person that I myself, strive to be.

 If you would like to speak with me personally, or have any questions about anything I have written,
 please do not hesitate to get in touch.

 Many thanks and best wishes
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 72 of 78 PageID #:
                                   20118




                    EXHIBIT 25
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 73 of 78 PageID #:
                                   20119
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 74 of 78 PageID #:
                                   20120
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 75 of 78 PageID #:
                                   20121




                    EXHIBIT 26
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 76 of 78 PageID #:
                                   20122




                              Exhibit 26
                         filed under seal
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 77 of 78 PageID #:
                                   20123




                    EXHIBIT 27
Case 1:18-cr-00204-NGG-VMS Document 1077-1 Filed 07/23/21 Page 78 of 78 PageID #:
                                   20124




                              Exhibit 27
                         filed under seal
